Citation Nr: 0333465	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  99-22 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder.  

2.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to the service-connected low 
back disability.  

3.  Entitlement to service connection for disability 
manifested by pain in the legs, claimed as secondary to the 
service-connected low back disability.  

4.  Entitlement to service-connection for a claimed left knee 
disorder, claimed as secondary to the service-connected low 
back disability.  







REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from August 1954 to August 
1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 1999 and August 2002 rating decisions by the 
RO.  

In January 2001, the Board determined that the veteran had 
presented new and material evidence sufficient to reopen the 
claim of service connection for a cervical spine disorder and 
remanded that matter, along with the issue of service-
connection for a right shoulder disorder, for additional 
development of the record.  

In a June 2002 rating decision, the RO granted service 
connection for a right shoulder disability and a right knee 
disability.  

In an August 2002 rating decision, the RO denied service-
connection for a left hip, leg and a left knee disability, 
all claimed as secondary to the service-connected back 
disability.  

(The issues of service connection for a cervical spine 
disorder and left knee disorder, claimed as secondary to the 
service-connected low back disability, are addressed in the 
Remand portion of this document.)  



FINDINGS OF FACT

1.  The veteran is not shown to have left hip pathology 
productive of pain (separately ratable from the service-
connected lumbar disc disease) that had its clinical onset in 
service or was caused or aggravated by service-connected 
disability.  

2.  The veteran is not shown to have leg pathology productive 
of pain (separately ratable from the service-connected lumbar 
disc disease) that had its clinical onset in service or was 
caused or aggravated by service-connected disability.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a left hip disability 
(other than that already ratable as a manifestation of the 
service-connected lumbar disc disease) that is due to disease 
or injury that was incurred in or aggravated by service or is 
proximately due to or the result of the service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).  

2.  The veteran is not shown to have a leg disability 
manifested by pain (other than that already ratable as a 
manifestation of the service-connected lumbar disc disease) 
that is due to disease or injury that was incurred in or 
aggravated by service or is proximately due to or the result 
of the service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. VCAA Compliance

In this regard, the Board also notes that during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).   

To implement the provisions of the law, VA promulgated 
regulations. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In a June 2001 letter to the veteran, the RO explained the 
parameters of the VCAA and described what evidence was 
necessary to substantiate claims of service connection.  The 
letter advised the veteran, in accordance with 38 C.F.R. 
§ 19.9(a)(2)(ii), that the case would be decided 30 days from 
the date of the letter if no additional evidence was 
received, but that the veteran had up to a year to respond.  

In a case decided on May 1, 2003, the Court of Appeals for 
the Federal Circuit found the regulation to conflict with 
VCAA which provided that a claimant had one year to respond 
to the VCAA notice letter, not 30 days.  38 U.S.C.A. 
§ 5103(b); Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Furthermore, the Court of Appeals for the Federal Circuit 
decided the case of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007,-7008, -7009, -
7010 (Fed. Cir Sept. 22, 2003) which invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159 (b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  

However, in this case, the Board finds that the veteran has 
not been misled.  First, he has had over a year to submit 
evidence in support of his claims of secondary service 
connection.  Significantly, the veteran has not mentioned any 
outstanding evidence that would serve to support his claim.  

More importantly, the veteran was afforded an examination by 
VA in August 2002 that served to assist him with respect to 
his claims.  

Considering the veteran's assertions and the findings of that 
examination, the Board determines that it is not prevented 
from rendering a decision as to the claims of secondary 
service connection for claimed left hip disability and 
bilateral leg disability at this time.  Further notification 
and development action would serve no useful purpose, given 
the facts in this case.  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit sought, the evidence 
which would substantiate his claims and the evidence which 
had been considered in connection with his appeal.  

Because, as explained hereinbelow, there is no indication 
that there is any existing, potentially relevant evidence to 
obtain (and the veteran has been asked whether there is any 
such evidence), any failure to fulfill the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, would be 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  There is no outstanding 
request for a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of these 
claims at this juncture.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  VA has satisfied its duties to notify and 
to assist the veteran in this case with regard to the claims 
of service connection for a left hip disability and bilateral 
leg disability.  Further development and further expending of 
VA's resources is not warranted.  


II.  Service connection

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

The veteran asserts that he has hip pain and leg pain due to 
the service-connected back disability.  

The veteran was afforded a VA examination in August 2002, in 
part, to ascertain the nature and likely etiology of the 
claimed left hip and/or leg pain.  

The examiner noted that the veteran's lumbar disc impairment 
was rated as 60 percent disabling and that the veteran had a 
very stiff back and limited function.  The back pain also 
extended down the left leg to the foot in a radicular fashion 
on occasion.  The veteran also complained of intermittent 
pain in the left gluteal thigh area which he called the left 
hip pain.  He also complained of bilateral knee pain.  

The veteran complained of intermittent episodic pain in the 
right groin and left gluteal and left lateral thigh.  The 
veteran also complained of left leg pain all of the way to 
the foot and bilateral medial joint line pain.  Flare-ups 
were caused by prolonged walking or bending over.  

The veteran had to be very careful about bending over in his 
back because he got muscle spasms.  The veteran did not use 
crutches, brace or cane.  There were no dislocations or 
subluxations.  There was no inflammatory arthritis.  

On examination, the veteran demonstrated 70 degrees of back 
flexion with pain at 50 through 70; 10 degrees of extension 
with pain from 0 to 10; and 10 degrees of tilting each way 
with pain from 0 to 10 each way.  His knee and ankle reflexes 
were 2+.  Straight leg raising sign was negative for 
radicular pain and both calves measured 39 cm.  

An examination of the hips revealed 90 degrees of hip flexion 
on both sides.  Internal rotation was about 20 degrees on 
each hip which was painful.  On the right side the internal 
rotation was slightly more painful than the left, but 
internal rotation was definitely limited to 20 degrees on 
each side.  External rotation was 50 degrees; abduction was 
25 degrees on both sides.  The veteran incidentally walked 
without a limp, but did walk with a rather awkward deliberate 
gait due to back stiffness.  

The examiner reviewed the veteran's x-ray studies of the 
lumbar spine and noted significant degenerative arthritis at 
multiple levels.  A recent myelogram report revealed 
significant degenerative arthritis at the lumbar level but 
not spinal stenosis, no recurrent herniations, and patent 
neural foramina.  There was some retrolisthesis of L4 and L5 
on plain x-ray study.  

The diagnosis was that of significant degenerative arthritis 
of the lumbar spine; medial compartment osteoarthritis of 
both knees, most symptomatic on the left at present; no 
evidence of osteoarthritis of the hips.  

The examiner opined that the veteran's hip pain was referred 
from his back.  It was probably discogenic pain referred to 
the hip area.  The examiner noted that it was not unusual, 
that many times patients would complain of hip pain when they 
were actually having back trouble.  

The examiner also noted that the veteran's left leg pain was 
radicular pain from his back, based on nerve root 
impingement.  

The examiner indicated that the veteran's hip pain and left 
leg pain were actually extensions of his back condition.   

The examiner noted that the veteran did demonstrate some 
stiffness in internal rotation in both hips, but the examiner 
was not able to account for that on the basis of any x-ray 
changes in the hip joints themselves, as they looked pretty 
normal.  

The veteran's hip flexion was limited at 90 degrees, but that 
was because any attempt to beyond 90 degrees produced quite a 
bit of lumbar pain.  Therefore, it was the examiner's opinion 
that the veteran's limited hip flexion to 90 degrees was a 
manifestation of the veteran's back condition, but it was not 
due to any osteoarthritis in the hips joint itself.  

The record reflects that the appellant has generally 
complained of pains in his hips and legs.  As noted 
hereinabove, some neurological deficits of the lower 
extremities have been identified, in particular the August 
2002 VA examination report noted that the hip pain was 
actually part of the back and not a separate disability.  

In addition, the examiner noted that the leg pain was a 
result of nerve root impingement of the lumbar spine.  
However, there has been no specific identification of a lower 
extremity pathology which could be separately rated.  

In summary, the Board finds that the medical evidence of 
record in this case shows that the veteran's hip pain and leg 
pain are ratable manifestations of the service-connected low 
back disability and not due to separate and distinct 
disability of the hip or leg.  



ORDER

Secondary service connection for a left hip disorder is 
denied.  

Secondary service connection for a bilateral leg disorder is 
denied.  



REMAND

The veteran asserts that service connection is warranted for 
a cervical spine disability as well as a left knee 
disability.  

At the outset, the Board once again notes that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  


I.  Cervical Spine Disorder

In May 1992, the RO denied the veteran's original claim of 
service connection for a cervical spine disorder, as 
secondary to the service-connected herniated lumbar disc, but 
the veteran did not appeal in a timely fashion from that 
decision.  

In May 1997, the RO determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for a cervical spine disorder.  The veteran again 
did not timely appeal that determination.  

The Board notes that the veteran was afforded a VA 
examination for the cervical spine in March 1998.  While a 
diagnosis of cervical spondylosis was specified, no opinion 
as to the etiology of the cervical spondylosis was offered.  

New evidence was thereafter submitted, and the Board reopened 
the veteran's claim of service connection for a cervical 
spine disability in a January 2001 decision and remanded the 
matter back to the RO for further development of the record. 

In light of the severity of the veteran's lumbar spine 
disability, the Board finds that the veteran should be 
afforded another VA examination to determine the likely 
etiology of the claimed cervical spine disorder.  

Any relevant treatment records should also be obtained and 
associated with the claims file.  


II.  Left Knee Disorder

The veteran asserts that he has current left knee disability 
as secondary to the service-connected low back disability.  
The veteran also noted that he has put more stress on his 
left knee as a result of the service-connected right knee 
disability.  

A careful review of the veteran's service medical records 
reveals that a May 1957 re-enlistment examination noted that 
the veteran injured his left knee in a car wreck in 1950 and 
then re-injured the knee in February 1955.  There are no 
other references to a left knee disability in service.  

However, a 1965 record notes that the veteran had trouble 
with the right knee for the past 10 years.  As such, it is 
unclear whether the left knee was injured or whether the 
reference to the left knee in the May 1957 examination report 
was a misprint.  

In May 2000, the veteran submitted a claim of service 
connection for disabilities of the knees.  In a June 2002 
rating decision, the RO granted service connection for 
chondral calcinosis and mild degenerative arthritis of the 
right knee and assigned a 10 percent evaluation.  Service 
connection for a left knee disability, claimed as due to the 
service-connected lumbar disability was deferred.  

At VA examination of the joints in August 2002, examination 
of the veteran's knees revealed full range of motion on both 
sides with bilateral medial joint line tenderness to 
palpation, left worse than right.  

The diagnosis was that of medial compartment osteoarthritis 
of both knees, most symptomatic on the left.  The examiner 
noted that the veteran's knees demonstrated bilateral early 
osteoarthritis of both medial compartments.  The examiner was 
not able to correlate the veteran's knee trouble with 
anything to do with his back.  

Thereafter, in an August 2002 rating decision, the RO denied 
the veteran's claim of service connection for a left knee 
disability claimed as secondary to the service-connected back 
disability.  The veteran timely appealed that determination.  

In a September 2002 statement, the veteran indicated that the 
service-connected injury to his right knee had placed more 
stress on the left knee.  The VA examiner in August 2002 did 
not address the possibility of a left knee disability as 
secondary to the service-connected right knee disability.  

As such, the veteran should be afforded a VA examination to 
determine the likelihood that the veteran has a current left 
knee disability as secondary to the service-connected right 
knee disability.  All relevant treatment records should also 
be obtained and associated with the claims file.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
cervical spine disability and/or a left 
knee disability, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should be afforded VA 
neurological and orthopedic examinations 
to determine the current nature, extent, 
and manifestations of the cervical spine 
disability and the claimed left knee 
disability.  All indicated x-rays and 
laboratory tests should be completed.  
The report of examination should include 
a specific diagnosis as to whether the 
veteran does have a cervical spine and/or 
left knee disability.  The claims file, 
to include all evidence added to the 
record pursuant to this REMAND, should be 
made available to the examiner prior to 
the examination.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed cervical spine and/or left 
knee disability.  Based on his/her review 
of the case, the examiner should provide 
an opinion, with adequate rationale, as 
to whether it is at least as likely as 
not that the veteran has current cervical 
spine and/or left knee disability due to 
the service-connected right knee 
disability or due to injury incurred 
during service.  A complete rationale for 
any opinion expressed must be provided.  
The examination report should be 
associated with the claims folder.  

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



